UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1586


SANTOS SARBELIO FUNES CRUZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 13, 2013              Decided:   December 4, 2013


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Paul A. Suhr, LAW OFFICES OF PAUL A. SUHR, PLLC, Raleigh, North
Carolina, for Petitioner.    Stuart F. Delery, Assistant Attorney
General, Linda S. Wernery, Assistant Director, Lindsay B.
Glauner, Office    of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Santos Sarbelio Funes Cruz, a native and citizen of El

Salvador,    petitions     for    review      of    an    order    of   the     Board    of

Immigration Appeals dismissing his appeal from the Immigration

Judge’s decision declining to reopen proceedings due to Funes

Cruz’s failure to establish a prima facie claim for the relief

of cancellation of removal.             We have reviewed the administrative

record   and    Funes    Cruz’s    claims          and   conclude       that    we     lack

jurisdiction     over    the     petition      for       review.        See    8     U.S.C.

§ 1252(a)(2)(B)(i), (a)(2)(D) (2012); Sorcia v. Holder, 643 F.3d
117, 124-25 (4th Cir.), cert. denied, 132 S. Ct. 776 (2011).

Accordingly, we dismiss the petition for review.                            We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials        before     this      court    and

argument would not aid the decisional process.



                                                                   PETITION DISMISSED




                                          2